Case 9:19-cv-80730-RS Document 147 Entered on FLSD Docket 09/09/2020 Page 1 of 4

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  WILLIAM ARMSTRONG, GLORIA ATKINS,
  JAMES BROOKS, CLOVER COFFIE, DEBRA
  JONES, SHANTE LEGRAND, DONALD                                           Case No. 19-cv-80730-RS
  MCLEAN, ROBERT REIMBOLD, ELIJAH
  SMITH, and LINDA WELCHER, each individually                             CLASS ACTION
  and on behalf of all others similarly situated;
                                                                          Hon. Rodney Smith
         Plaintiffs,

  vs.

  UNITED STATES SUGAR CORPORATION,
  a Delaware corporation; SUGAR CANE
  GROWERS COOPERATIVE OF FLORIDA,
  a Florida not for profit corporation; FLORIDA
  CRYSTALS CORPORATION, a Delaware
  corporation; OKEELANTA CORPORATION,
  a Delaware corporation; OSCEOLA FARMS CO.,
  a Florida corporation; SUGARLAND HARVESTING
  CO., a Florida not for profit corporation;
  TRUCANE SUGAR CORPORATION,
  a Florida corporation; INDEPENDENT
  HARVESTING, INC., a Florida corporation; and
  J & J AG PRODUCTS, INC., a Florida corporation;

        Defendants
  ___________________________________________________

    DEFENDANT TRUCANE SUGAR CORPORATION’S NOTICE OF JOINDER OF
      DEFENDANTS UNITED STATES SUGAR CORPORATION, INDEPENDENT
   HARVESTING, INC., SUGARLAND HARVESTING CO., AND J&J AG PRODUCTS,
     INC.’S RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE THIRD
                AMENDED CLASS ACTION COMPLAINT (D.E.145)

        COMES NOW, Defendant TRUCANE SUGAR CORPORATION, by and through their

  undersigned counsel, hereby give Notice and joins in Defendants United States Sugar Corporation,

  Independent Harvesting, Inc., Sugarland Harvesting Co., and J&J Ag Products, Inc.’s Response to

  Plaintiffs’ Motion for Leave to File Third Amended Class Action Complaint (D.E. 145), which

  was filed on August 31, 2020.




                                                   LYDECKER | DIAZ
                       1221 Brickell Avenue · 19th Floor · Miami · Florida 33131 · (305) 416-3180
Case 9:19-cv-80730-RS Document 147 Entered on FLSD Docket 09/09/2020 Page 2 of 4


                                                          Respectfully submitted,

                                                          LYDECKER DIAZ
                                                          Counsel for Defendant
                                                          Trucane Sugar Corporation
                                                          1221 Brickell Avenue, 19th Floor
                                                          Miami, Florida 33131
                                                          Telephone: (305) 416-3180
                                                          Facsimile: (305) 416-3190

                                                          BY:       /s/ Mark Hendricks
                                                                    MARK A. HENDRICKS, ESQ.
                                                                    Florida Bar No. 768146
                                                                    Email: mah@lydeckerdiaz.com
                                                                            ih@lydeckerdiaz.com
                                                                    FORREST L. ANDREWS, ESQ.
                                                                    Florida Bar No.: 17782
                                                                    Email: fla@lydeckerdiaz.com
                                                                           adl@lydeckerdiaz.com




                                             LYDECKER | DIAZ
                 1221 Brickell Avenue · 19th Floor · Miami · Florida 33131 · (305) 416-3180
Case 9:19-cv-80730-RS Document 147 Entered on FLSD Docket 09/09/2020 Page 3 of 4

                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of September, 2020, a true copy of the foregoing

  has been electronically filed with the Clerk of the Court by using the CM/ECF system, and copies

  of the foregoing were served via Court’s CM/ECF upon parties and counsel of record listed therein

  and on below Service List.

                                                                  /s/ Mark A. Hendricks
                                                               MARK A. HENDRICKS
                                                               Florida Bar No. 768146

                                               SERVICE LIST

 Joseph Schulz, Esq.                                        David J. Abbey, Esq.
 Matthew T. Moore, Esq.                                     Jennifer J. Kennedy, Esq.
 Zachary West, Esq.                                         ABBEY, ADAMS, BYELICK & MUELLER, LLP
 THE BERMAN LAW GROUP                                       360 Central Avenue, 11th Floor
 Post Office Box 272789                                     St. Petersburg, FL 33711
 Boca Raton, FL 33427                                       Ph.: (727) 821-2080
 Ph: (561) 826-5200                                         Fax: (727) 822-3970
 Fax: (561) 826-5201                                        E-mail: servicedabbey@abbeyadams.com
 E-mail: service@thebermanlawgroup.com                               servicejkennedy@abbeyadams.com
         mmoore@thebermanlawgroup.com                                jkennedy@abbeyadams.com
         zwest@thebermanlawgroup.com                        Counsel for Sugar Cane Growers
                                                            Cooperative of Florida
 Steve W. Berman (admitted pro hac vice) Ted
 Wojcik (admitted pro hac vice)
 HAGENS BERMAN SOBOL SHAPIRO LLP
 1301 Second Avenue, Suite 2000
 Seattle, WA 98101
 Tel: (206) 623-7292
 Fax: (206) 623-0594
 E-mail: steve@hbsslaw.com
 tedw@hbsslaw.com
 Counsel for Plaintiffs




                                                  LYDECKER | DIAZ
                      1221 Brickell Avenue · 19th Floor · Miami · Florida 33131 · (305) 416-3180
Case 9:19-cv-80730-RS Document 147 Entered on FLSD Docket 09/09/2020 Page 4 of 4

 Jennifer A. McLoone, Esq.                                 Mark D. Anstoetter, Esq. (Pro Hac Vice)
 SHOOK, HARDY & BACON L.L.P.                               David Brent Dwerlkotte, Esq. (Pro Hac Vice)
 Citigroup Center, Suite 3200                              SHOOK, HARDY & BACON L.L.P.
 201 S. Biscayne Blvd.                                     2555 Grand Blvd.
 Miami, FL 33131                                           Kansas City, MO 64108
 Ph: (305) 358-5171                                        Ph: (816) 474 6550
 Fax: (305) 358-7470                                       Fax: (816) 421-5547
 E-mail: jmcloone@shb.com                                  E-mail: manstoetter@shb.com
 Counsel for Florida Crystals Corporation,                         dbwerlkotte@shb.com
 Flo-Sun Incorporated, American Sugar                      Co-Counsel for Florida Crystals Corporation,
 Refining, Inc., Okeelanta Corporation                     Flo-Sun Incorporated, American Sugar
 and Osceola Farms                                         Refining, Inc., Okeelanta Corporation
                                                           and Osceola Farms

 Brian M. McPherson, Esq.                                  Mark R. Ter Molen, Esq. (Pro Hac Vice)
 Gregor J. Schwinghammer, Jr., Esq.                        Timothy S. Bishop, Esq. (Pro Hac Vice)
 GUNSTER, YOAKLEY & STEWART, P.A.                          MAYER BROWN LLP
 777 South Flagler Drive, Suite 500 East                   71 South Wacker Drive
 West Palm Beach, Florida 33401                            Chicago, Illinois 60606
 Ph: (561) 833-1970                                        Ph: (312) 782-0600
 Fax: (561) 655-5677                                       E-mail: MTerMolen@mayerbrown.com
 E-mail: bmcpherson@gunster.com                                    tbishop@mayerbrown.com
         gschwinghammer@gunster.com                        Co-Counsel for US Sugar Corporation
         eservice@gunster.com
         jhoppel@gunster.com
 Counsel for US Sugar Corporation

 Andrew S. Connell, Jr., Esq.
 LITCHFIELD CAVO, LLP
 600 Corporate Drive, Suite 600
 Ft. Lauderdale, FL 33334
 Tel: 954-689-3000
 Fax: 954-689-3001
 E-mail: Connell@litchfieldcavo.com
 deatley@litchfieldcavo.com
 Counsel for J & J Ag Products, Inc.




                                                 LYDECKER | DIAZ
                     1221 Brickell Avenue · 19th Floor · Miami · Florida 33131 · (305) 416-3180
